DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
This office action is in reply to Applicant’s Response dated 01/04/2021. Claims 1-2, 4-5, 8-10, 12 and 14 are amended. Claims 3, 7 and 11 are canceled. Claims 15-16 are new. Claims 1-2, 4-6, 8-10 and 12-16 remain pending in the application.

Response to Arguments
The Applicant argues (see page 7), with respect to the rejection of 1 and 8-10 under 35 U.S.C. 102(a)(1), that Notable features of independent claims 1 and 8-10 include: (A) setting whether to enable or disable recording of the logs, including setting to enable recording of the logs in response to receiving the approval instruction. Applicant submits that the applied references would not have disclosed at least the claimed feature (A) above. Applicant submits that Bomgaars would not have disclosed or taught the claimed feature (A) of setting whether to enable or disable recording of logs, including enabling recording of logs in response to receiving an approval instruction.
In response to the Applicant’s argument, the rejection of 1 and 8-10 under 35 U.S.C. 102(a)(1) has been withdrawn in view of the amendments made to the claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-5, 8-10 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bomgaars et al. (U.S. PGPub 2007/0294368) in view of Kelso et al. (U.S. PGPub 2006/0047748).

Regarding claims 1 and 8-10, Bomgaars teaches An information processing apparatus that allows remote support by a remote supporting apparatus connected thereto via a network, the information processing apparatus comprising: a controller, including one or more processors and one or more memories, configured to: (Bomgaars, see figs. 2 and 9; see abstract where permits control and access to the customer system by the representative system or to the representative system by the customer system for providing remote support service. The network appliance manages, logs...; see paragraph 0027 where the web interface 111 includes the following: (1) a network configuration web interface; (2) a User/Admin web interface which includes but not limited to user profile configuration, log reporting interface, and administrative user interface; (3) a support portal; see paragraph 0042 where internal memory in the form of RAM (Random Access Memory) 217, one or more processors 219, each which may be a multi-core processor...)

receive an approval instruction from the user to record logs of operations performed in the information processing apparatus during a period from start to end of the remote support; (Bomgaars, see figs. 7A-7L; see paragraphs 0097-0099 the representative may click on "Screen Sharing" and then "Request Control" as seen in screen 700i...Once the remote customer has granted permission, the customer's screen will appear in the representative's window, enabling the representative to control the remote desktop just as if the representative were physically present...; see also paragraph 0100;  see abstract where logs and provides reports for all actions taken during the support service; see paragraph 0067 where Sessions can be recorded in, for example, Flash video format at several different screen sizes)
record the logs of operations performed in the information processing apparatus; (Bomgaars, see figs. 1A and 1B; see figs. 7A-7P; see paragraph 0096 where chat 
start the remote support while recording of the logs is enabled and maintained enabled over the period from start to end of the remote support. (Bomgaars, see figs. 7A-7L; see paragraphs 0097-0099 the representative may click on "Screen Sharing" and then "Request Control" as seen in screen 700i...Once the remote customer has granted permission, the customer's screen will appear in the representative's window, enabling the representative to control the remote desktop just as if the representative were physically present...; see also paragraph 0100;  see abstract where logs and provides reports for all actions taken during the support service; see paragraph 0067 where Sessions can be recorded in, for example, Flash video format at several different screen sizes)
However, Bomgaars does not explicitly teach set whether to enable or disable recording of the logs, including setting to enable recording of the logs in response to receiving the approval instruction; and
Kelso teaches set whether to enable or disable recording of the logs, including setting to enable recording of the logs in response to receiving the approval instruction; and (Kelso, see fig. 3 does client a approve, see paragraph 0035 where  a determination in step 310 that CLIENT_A does not approve of CLIENT_B's capture, 
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Bomgaars and Kelso to provide the technique of setting whether to enable or disable recording of the logs, including setting to enable recording of the logs in response to receiving the approval instruction of Kelso in the system of Bomgaars in order to protect the privacy of conversations held between users (Kelso; see paragraph 0037).

Regarding claim 2, Bomgaars-Kelso teaches the controller is configured to: transmit the start instruction via the network; and (Bomgaars, see figs. 1A, 1B, 3 and 4; see paragraph 0051 the remote customer system 105 submits, as in step 401, a session initiation request to the network appliance 101…)
receive a result of the end of the remote support via the network, (Bomgaars, see figs. 1A, 1B, 3 and 4; see paragraph 0051 the remote customer system 105 submits, as in step 401, a session initiation request to the network appliance 101…; see paragraph 0046 where a session is completed with proper termination, a session is ended by the user of this customer application, or a session connection timed out...; see paragraph 
wherein the remote support terminates when the result of the end of the remote support is received. (Bomgaars, see figs. 1A, 1B, 3 and 4; see paragraph 0051 the remote customer system 105 submits, as in step 401, a session initiation request to the network appliance 101…; see paragraph 0046 where a session is completed with proper termination, a session is ended by the user of this customer application, or a session connection timed out...; see paragraph 0110 where receive notification relating to the termination of the support session; see also paragraph 0073)

Regarding claim 4, Bomgaars-Kelso teaches the controller is configured to: determine whether an operation performed during the remote support is an operation performed by the information processing apparatus or an operation performed by the remote supporting apparatus, (Bomgaars, see paragraph 0078 where generate activity reports, with a full chat transcript, files transferred, permissions granted, and a Flash video recording, along with other details such as system information, session duration and local and remote computer names and IP addresses; see paragraph 0110 where viewing through the reporting feature of an administrative interface. The customer can also receive notification relating to the termination of the support session; e.g., whether that the representative can no longer view the customer's screen and/or that the support software has been completely uninstalled from the customer system, which is a 
determine, after the remote support starts, whether a received operation is performed by the information processing apparatus or by the remote supporting apparatus, and record the log according to the determined operation. (Bomgaars, see paragraph 0078 where generate activity reports, with a full chat transcript, files transferred, permissions granted, and a Flash video recording, along with other details such as system information, session duration and local and remote computer names and IP addresses; see paragraph 0110 where viewing through the reporting feature of an administrative interface. The customer can also receive notification relating to the termination of the support session; e.g., whether that the representative can no longer view the customer's screen and/or that the support software has been completely uninstalled from the customer system, which is a determination if the operation (termination of the support session) is performed from the representative's system or the customer’s system)).

Regarding claim 5, Bomgaars-Kelso teaches the controller is configured to: encrypt the log; and (Bomgaars, see fig. 1B; see paragraph 0031 where the data transfer between the appliance 101 and the representative and customer system (103 and 105) is encrypted…)
receive an input of a password used in encrypting the logs, after the remote support starts, and encrypt the recorded logs. (Bomgaars, see figs. 5C and 6A-6C; see paragraph 0056 where the username and password; see paragraph 0066 where “My 

Regarding claim 12, Bomgaars-Kelso teaches wherein the controller displays, via an operation panel, a screen for receiving from the user an instruction as to whether or not to enable recording of the logs to record a local operation log and a remote operation log. (Bomgaars, see figs. 7A-7L; see paragraphs 0097-0099 the representative may click on "Screen Sharing" and then "Request Control" as seen in screen 700i...Once the remote customer has granted permission, the customer's screen will appear in the representative's window, enabling the representative to control the remote desktop just as if the representative were physically present...; see also paragraph 0100;  see abstract where logs and provides reports for all actions taken during the support service; see paragraph 0067 where Sessions can be recorded in, for example, Flash video format at several different screen sizes)

Regarding claim 13, Bomgaars-Kelso teaches wherein each of the logs includes information on the operation screen and coordinates. (Bomgaars, see figs. 7A-7L; see paragraphs 0097-0099 the representative may click on "Screen Sharing" and then "Request Control" as seen in screen 700i...Once the remote customer has granted 

Regarding claim 14, Bomgaars-Kelso teaches wherein: the logs include a history of jobs executed by the information processing apparatus, the controller displays, via an operation panel, a screen for receiving from the user an instruction as to whether or not to enable recording of the logs. (Bomgaars, see figs. 7A-7L; see paragraphs 0097-0099 the representative may click on "Screen Sharing" and then "Request Control" as seen in screen 700i...Once the remote customer has granted permission, the customer's screen will appear in the representative's window, enabling the representative to control the remote desktop just as if the representative were physically present...; see also paragraph 0100;  see abstract where logs and provides reports for all actions taken during the support service; see paragraph 0067 where Sessions can be recorded in, for example, Flash video format at several different screen sizes; see paragraph 0078 where the administrators can generate activity reports (logs including history of jobs), with a full chat transcript, files transferred, permissions granted, and a Flash video recording, along with other details such as system information, session duration and local and remote computer names and IP addresses)

Regarding claim 15, Bomgaars-Kelso teaches wherein the controller is configured to receive, via the network, video data for the remote support sent from the remote supporting apparatus, after the remote support starts. (Bomgaars, see figs. 7A-7L; see paragraphs 0097-0099 the representative may click on "Screen Sharing" and then "Request Control" as seen in screen 700i...Once the remote customer has granted permission, the customer's screen (video data) will appear in the representative's window, enabling the representative to control the remote desktop just as if the representative were physically present...; see also paragraph 0100;  see abstract where logs and provides reports for all actions taken during the support service; see paragraph 0067 where Sessions can be recorded in, for example, Flash video format at several different screen sizes)

Regarding claim 16, Bomgaars-Kelso teaches wherein the logs include a local operation log of operations performed in the information processing apparatus via an operation panel, and a remote operation log of remote operations to the information processing apparatus performed by the remote supporting apparatus. (Bomgaars, see figs. 7A-7L; see paragraphs 0097-0099 the representative may click on "Screen Sharing" and then "Request Control" as seen in screen 700i...Once the remote customer has granted permission, the customer's screen will appear in the representative's window, enabling the representative to control the remote desktop just as if the representative were physically present...; see also paragraph 0100;  see abstract where logs and provides reports for all actions taken during the support 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bomgaars-Kelso in view of Takagishi (U.S. PGPub 2015/0180967).

Regarding claim 6, Bomgaars-Kelso teaches further comprising a telephone device that performs a phone conversation with the remote supporting apparatus, (Bomgaars, see paragraph 0104 where one customer sends a chat message or initiates a file transfer while the representative is in another session window, that customer's tab will flash and a notification will sound to alert the representative that another session needs attention; see paragraph 0109 where During the session, the customer can, for example, communicate by sending chat messages; see claim 3 where an audio interface for providing voice communication between the representative system and the customer system)
wherein the logs include a voice log storing contents of the phone conversation, and (Bomgaars, see figs. 1A and 1B; see abstract where the network appliance logs and provides reports for all actions taken during the support service; see paragraph 0029 where session system data logging; see claims 3 audio interface for providing voice communication between the representative system and the customer system; see also claim 24)
However, Bomgaars-Kelso does not explicitly teach wherein the remote support is further started when the phone conversation using the telephone device starts.

It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Bomgaars-Kelso and Takagishi to provide the technique of the remote support being started when the phone conversation using the telephone device is started of Takagishi in the system of Bomgaars-Kelso in order to simplify the process of remotely controlling the user terminal to improve the remote support process (Takagishi, see paragraph 0263).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG VANG whose telephone number is (571)270-7023.  The examiner can normally be reached on Monday - Friday 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS TAYLOR can be reached on (571) 272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MENG VANG/Primary Examiner, Art Unit 2457